DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2019 has been considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a power plant for driving wheels having a first rotating electric machine; a first differential gear that includes a first rotary element, a second rotary element, and a third rotary element which are rotatable about a first rotational axis, and is configured such that rotational speeds of the first to third rotary elements satisfy a collinear relationship in which the rotational speeds of the first to third rotary elements are aligned in a single straight line in a collinear chart in the mentioned order, the first rotary element being mechanically connected to the first rotating electric machine, and the second rotary element being mechanically connected
to the wheels; a first one-way clutch that includes a first blocking/connecting member and a second blocking/connecting member which are mechanically connected to the first and second rotary elements, respectively, and is configured such that in a case where the first and second rotary elements rotate in a first predetermined rotational direction by transmission of rotational motive power from the first rotating electric machine, when a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2016/0152130 to Kim et al. teaches a planetary gear transmission with an electric motor, but lacks a teaching of two one way clutches.
U.S. Publication No. 2015/0105205 to Kurosaki et al. teaches a planetary gear transmission with an electric motor, but only teaches a single one way clutch and lacks a teaching of two one way clutches.
U.S. Publication No. 2014/0256490 to Honda teaches a hybrid axle with an electric motor, but lacks a teaching of two one way clutches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.